Citation Nr: 0807004	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral spine disease status post laminectomy 
and discectomy, L5-S1.

2.  Entitlement to an initial evaluation in excess of 20 
percent for cervical spine pain with degenerative joint 
disease, C4-5.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left carpel tunnel syndrome.

4.  Entitlement to an initial compensable evaluation for 
right carpel tunnel syndrome.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
RO that granted service connection for the above issues.  In 
the same decision, the RO denied service connection for 
migraine headaches.  The veteran filed a timely appeal of 
these determinations to the Board.  

In December 2005, the RO granted service connection for 
migraine headaches.  In March 2007, the veteran withdrew any 
remaining claims regarding his headache condition.

In October 2007, the veteran, accompanied by his 
representative, testified at a videoconference hearing before 
the undersigned Acting Veteran's Law Judge.  At the hearing, 
the record was held open for 60 days in order to allow the 
veteran additional time to submit medical records identified 
by the veteran during the hearing.  In December 2007, the 
veteran's representative submitted a statement indicating 
that the veteran has submitted all of the medical evidence 
that he was able to obtain, and that the veteran would like 
the Board to proceed with his claim.  



Because the veteran's claims involve the propriety of the 
initial evaluations assigned, the Board has characterized 
these claims as indicated on the title page.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  In this regard the 
Board notes that because the assigned evaluations do not 
represent the maximum ratings available for these 
disabilities, the veteran's claims challenging the initial 
evaluations remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the claims for increase must be remanded for further 
action.  

In his October 2007 testimony before the Board, the veteran 
indicated that since his last VA examination he was treated 
by private physicians and physical therapists.  In addition, 
the veteran set forth arguments during his hearing indicating 
that his service-connected disabilities are worse than they 
were at the time of his most recent VA examinations in 
October 2004, for his back, neck and carpel tunnel disorders, 
and in December 2005, for neurological disorders.  Because 
the veteran has testified that his conditions have worsened, 
and in view of the length of time that has passed, the Board 
concludes that these matters must be remanded for the veteran 
to undergo contemporaneous and thorough VA examinations.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this regard, the 
Board notes that the veteran testified that his back 
disability is productive of left leg sciatica and that his 
neck disability is productive of sciatica down his left arm 
with tingling and numbness in his left hand and fingers.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his back, neck, and carpel tunnel 
disorders.  This should specifically 
include recent records of his treatment 
with any private physician and physical 
therapy records identified by the veteran 
that may be related to treatment for the 
veteran's back.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination (or 
examinations) in order to determine the 
current severity of the service-connected 
back and neck disabilities.  The claims 
folder must be made available to the 
examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  

(a) The examiner(s) should identify 
and express an opinion as to the 
severity of any orthopedic 
manifestations (including decreased 
range of motion and the presence or 
absence of muscle spasm, guarding or 
localized tenderness, and their effect 
upon gait and spinal contour) of the 
veteran's back and neck disabilities.  
The examiner(s) should conduct all 
indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

(b) In rendering this opinion, the 
examiner(s) should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back and neck.  To the 
extent possible, the examiner(s) 
should express any functional loss in 
terms of additional degrees of limited 
motion.  The examiner(s) should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner(s) should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner(s) should so state.  

(c) If possible, the examiner(s) 
should state whether the back and neck 
disabilities have been productive of 
any incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  

(d) With respect to any neurological 
impairment, the examiner(s) should 
also identify all neurological 
symptoms of intervertebral disc 
syndrome, to include reflex changes, 
characteristic pain, and muscle spasm, 
and express an opinion as to their 
severity.  Any peripheral nerve or 
nerves involved, resulting from the 
service-connected back and neck 
disorders, rather than the separately 
service-connected bilateral carpel 
tunnel syndrome, should be identified 
and described.  And any functional 
impairment of the extremities due to 
the disc disease, separate and apart 
from that which may be cased by the 
separately service-connected bilateral 
carpel tunnel syndrome, should be 
identified.  

The examiner(s) must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  If the examiner(s) is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA examination 
to determine the current extent and 
severity of his service-connected right 
and left carpel tunnel syndrome.  It is 
imperative that the examiner reviews 
the evidence in his claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
his or her report.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies should be conducted, and 
all clinical findings should be 
reported in detail.  

The examiner should make a finding 
regarding whether the veteran is right or 
left had dominant and report whether the 
veteran's right and left carpel tunnel 
syndrome is manifest by complete or 
incomplete paralysis, and identify the 
nerves or nerves involved.  

If the paralysis is incomplete, the 
examiner should state whether the 
condition is mild, moderate, or severe.  
If the is paralysis is complete, the 
examiner should discuss the specific 
manifestations of the complete paralysis 
particular to the nerve or nerves 
affected. 

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



